      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ELIZABETH SHIELDS,                                    )
                                                      )
                           Plaintiff,                 )
                                                      )
vs.                                                   )   Case No. 20-2205-HLT-GEB
                                                      )
PROFESSIONAL BUREAU OF                                )
COLLECTIONS OF MARYLAND, INC.,                        )
                                                      )
                           Defendant.                 )
                                                      )

                           MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion to Compel Discovery (ECF

No. 20). The Court considered Plaintiff’s written Motion, Memorandum in Support (ECF

No. 21) and Reply (ECF No. 30), and Defendant’s Response in opposition (ECF No. 27),

and on April 29, 2021 held an oral argument. Plaintiff Elizabeth Shields appeared through

counsel, Amorette Rinkleib and Anthony LaCroix. Defendant Professional Bureau of

Collections of Maryland, Inc., appeared through counsel, Joshua Dickinson. After

consideration of the briefing and oral argumenta, the Court orally GRANTED in part and

DENIED in part Plaintiff’s motion and modified the schedule. This order memorializes

the Court’s rulings from the conference.




                                           1
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 2 of 20




I.     Background1

       Plaintiff filed this case on April 17, 2020, alleging Defendant violated the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., in its attempts to collect on

Plaintiff’s student loan debt. In its collection attempts, Defendant sent Plaintiff three letters,

dated July 2, 2019; August 2, 2019; and August 26, 2019. In the first two letters, Defendant

identified the balance of the debt as $217,657.60. In the final letter dated August 26, 2019,

Defendant listed the balance as $218,727.01—$1,069.41 more than the balance previously

listed. Plaintiff claims none of the letters provide any explanation for the increase in the

balance, which is an omission of material information and misleading. Plaintiff claims this

false representation as to the amount of the debt is a violation of the FDCPA, and seeks

statutory and actual damages, as well as attorney fees and costs. Defendant denies

Plaintiff’s claims.

       On August 14, 2020, the undersigned U.S. Magistrate Judge conducted a scheduling

conference with counsel for both parties. After review of the parties’ Planning Report2 and

discussion with counsel during the conference, the Court accepted the parties’

representations that, due to the uniquely legal—rather than factual—nature of this dispute,

minimal discovery would be necessary. (See Scheduling Order, ECF No. 13.) And, because

counsel suggested the case could potentially be resolved within the thirty days following


1
  Unless otherwise indicated, the information recited is gleaned from the parties’ pleadings (Pl.’s
Compl., ECF No. 1; Def.’s Answer, ECF No. 7) and the briefing regarding the instant motion (ECF
Nos. 20, 21, 27, 30). This background information should not be construed as judicial findings or
factual determinations.
2
  Report of Parties’ Planning Conference, dated Aug. 7, 2020 (jointly submitted by Plaintiff and
Defendant’s counsel; maintained in Chamber’s file).


                                                2
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 3 of 20




the conference, and if not, there was a strong likelihood the matter could be resolved via

dispositive motions, an atypical schedule was structured. The parties were to participate in

informal settlement discussions in September and October 2020, and in the event they

could not resolve the case, the parties were directed to “conduct the minimal discovery

necessary for their dispositive motions” and file cross-motions for summary judgment by

November 20, 2020. (Id. at 2.)

       The parties apparently failed to reach a resolution, and a discovery dispute arose,

which led to a request to extend the dispositive motion deadline. (Motion, ECF No. 18;

Order, ECF No. 19.) Before either party filed its motion for summary judgment, Plaintiff

filed the subject motion seeking to compel discovery. (ECF No. 20.) The case has since

been at an impasse.

II.    Plaintiff’s Motion to Compel Discovery (ECF No. 20)

       Plaintiff served written discovery requests on Defendant on August 3, 2020. (ECF

No. 21, Ex. A.) On September 1 and 14, 2020, Defendant requested and Plaintiff agreed to

two extensions of Defendant’s discovery responses. (Id. at Ex. C.) Defendant served its

written responses to Plaintiff’s requests on September 30, 2020. (Id. at Exs. E-H.)

Following its responses, Plaintiff sent Defendant a Golden Rule letter, outlining what she

saw as deficiencies in the responses, to which Defendant responded. (ECF No. 21 at 3.)

The parties spoke by phone to discuss the disputes on November 5, 2020, at which time

Plaintiff claims defense counsel represented he would consult with his client and get back

to Plaintiff. After additional email exchanges, Defendant produced some supplemental

discovery on November 16 (id. at 4), about which Plaintiff sought clarification and asked


                                             3
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 4 of 20




Defendant to further supplement its responses by November 20, 2020. A final email

regarding the discovery was sent by Plaintiff’s counsel to defense counsel on November

24, 2020; however, to date, Plaintiff contends she has received neither a response to that

email nor additional supplemental discovery. (Id. at 5.) Plaintiff further contends

Defendant refused to meaningfully participate in additional conferral, which forced her to

file her motion to compel on December 9, 2020. (Id.)

       Plaintiff seeks to compel complete responses to seven of her 42 discovery requests,

including her Interrogatory Nos. 6 and 8 and Request for Production Nos. 1, 3, and 5-7.

The disputes between the parties generally center on the breadth of Plaintiff’s discovery

requests, and how limited the information should be, given the earlier discussions and the

operative Scheduling Order.

       Defendant maintains this case concerns a very narrow legal issue: whether letters

Defendant sent to Plaintiff must have included additional information about the accrual of

interest or other charges. Defendant contends Plaintiff’s requests seek information far

beyond the relevant scope, and the parties previously agreed to minimal discovery, which

Plaintiff’s requests exceed. As such, Defendant agreed to produce letters sent to Plaintiff

and information related to the accrual of interest on Plaintiff’s account, but nothing more.

(See ECF No. 21, Exs. E, G; ECF No. 27.)

       A.     Duty to Confer

       As a threshold matter, the Court first considers whether the parties have sufficiently

conferred regarding the discovery disputes outlined in Plaintiff’s Motion, as is required by




                                             4
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 5 of 20




Fed. R. Civ. P. 37(a)(1) and D. Kan. Rule 37.2.3 Although it is clear the parties exchanged

emails and letters on the disputes and spoke by phone on November 5, 2020, Plaintiff

contends Defendant failed to respond to her second request to confer in late November

2020. (ECF No. 21 at 4-5). Defendant then contends Plaintiff failed to respond to its

proposed stipulated facts submitted in October 2020 and inappropriately refused to answer

Defendant’s own minimal discovery requests. (ECF No. 27 at 3-4.)

       D. Kan. Rule 37.2 is clear “[a] ‘reasonable effort to confer’ means more than mailing

or faxing a letter to the opposing party. It requires that the parties in good faith converse,

confer, compare views, consult, and deliberate, or in good faith attempt to do so.” It appears

the parties made an initial good faith effort to confer regarding the disputes over Plaintiff’s

requests, although Defendant failed to respond to the most recent attempt. From an

overview of the briefing, it appears there was a breakdown in communications on both

sides. Although the Court could decline to decide the discovery issue on the basis of this

communication failure, the Court in its discretion chooses to address the motion on its

merits. However, the parties are strongly cautioned to fully heed the requirements of D.

Kan. Rule 37.2 in the future.




3
  D. Kan. Rule 37.2 provides the court will not entertain any motion to resolve a discovery dispute
pursuant to Fed. R. Civ. P. 26 through 37, unless the attorney for the moving party has conferred
or has made reasonable effort to confer with opposing counsel concerning the matter in dispute
prior to the filing of the motion. “A ‘reasonable effort to confer’ means more than mailing or
faxing a letter to the opposing party. It requires the parties in good faith converse, confer, compare
views, consult, and deliberate, or in good faith attempt to do so.” D. Kan. Rule 37.2.


                                                  5
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 6 of 20




       B.     Legal Standards

       Trial “[c]ourts are given broad discretion to control and place appropriate limits on

discovery.”4 And “a magistrate [judge] is afforded broad discretion in the resolution of

non-dispositive discovery disputes.”5 Plaintiff’s discovery requests and deposition notice

primarily implicate Federal Rule of Civil Procedure 26 outlining both the scope of

discovery and the requirement for a privilege log. Each standard is briefly outlined.

              1.     Fed. R. Civ. P. 26

       Rule 26(b)(1) frames the scope of discovery. This rule provides a party may “obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. When reviewing proportionality, the

Court considers the following factors: 1) the importance of the issues at stake in the action,

2) the amount in controversy, 3) the parties’ relative access to relevant information, 4) the

parties’ resources, 5) the importance of the discovery in resolving the issues, and 6)

whether the burden or expense of the proposed discovery outweighs its likely benefit.6

       Despite the focus on proportionality in the rule since 2015, relevancy is still to be

“construed broadly to encompass any matter that bears on, or that reasonably could lead to




4
  Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL 2287814, at *1 (D. Kan. Aug.
7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297 (D. Kan. 1990) (discussing whether to
stay discovery).
5
  In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at *1 (D. Kan. Jan. 8, 2014)
(citing A/R Roofing, L.L. C. v. Certainteed Corp., 2006 WL 3479015, at *3 (D. Kan. Nov. 30,
2006) (other internal citations omitted).
6
  Lawson v. Spirit AeroSystems, Inc., No. 18-1100-EFM-ADM, 2020 WL 3288058, at *10 (D.
Kan. June 18, 2020) (citing Fed. R. Civ. P. 26(b)(1).


                                              6
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 7 of 20




other matters that could bear on” any party’s claim or defense.7 In other words, the court

should permit a request for discovery unless “it is clear that the information sought can

have no possible bearing” on a claim or defense.8 Relevance at the discovery stage is

broad.9 Information need not be admissible in evidence to be discoverable, but the scope

of discovery must be proportional to the needs of the case.10

       If the discovery sought appears relevant on its face, the party resisting discovery has

the burden to establish the lack of relevancy by demonstrating that the requested discovery

1) does not come within the scope of relevancy as defined under Rule 26(b)(1), or 2) is of

such marginal relevance that the potential harm occasioned by discovery would outweigh

the ordinary presumption in favor of broad disclosure.11 On the other hand, when the

relevancy of the discovery request is not readily apparent on its face, the party seeking the

discovery bears the burden to show the relevancy of the request.12 Relevancy

determinations are generally made on a case-by-case basis.13 A party asserting undue



7
  Williams v. UnitedHealth Grp., No. 2:18-CV-2096, 2020 WL 528604, at *1-*2 (D. Kan. Feb. 3,
2020) (quoting Gilmore v. L.D. Drilling, Inc., No. 16-CV-2416-JAR-TJJ, 2017 WL 2439552, at
*1 (D. Kan. June 6, 2017)). See also In re EpiPen, No. 17-MD-2785-DDC-TJJ, 2018 WL 1586426,
at *2 (D. Kan. Apr. 2, 2018) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351
(1978)).
8
  Gilbert v. Rare Moon Media, LLC, No. 15-MC-217-CM, 2016 WL 141635, at *4 (D. Kan. Jan.
12, 2016) (quoting Sheldon v. Vermonty, 204 F.R.D. 679, 689–90 (D. Kan. 2001) (emphasis in
original)).
9
  See Speed Trac Techs., Inc. v. Estes Exp. Lines, Inc., No. 08-212-KHV, 2008 WL 2309011 at *3
(D. Kan. June 3, 2008).
10
   Fed. R. Civ. P. 26(b)(1).
11
   Riley v. PK Mgmt., LLC, No. 18-2337-KHV-TJJ, 2019 WL 1509861, at *2 (D. Kan. Apr. 5,
2019) (citing Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003)).
12
   Id. (citing McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008)).
13
   Id. (citing Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR,
2011 WL 765882, at *3 (D. Kan. Feb. 25, 2011)).


                                              7
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 8 of 20




burden must present an affidavit or other evidentiary proof of the time or expense involved

in responding to a discovery request.14

               2.      Privilege Log

       When a party withholds discovery documents on the basis of privilege, that party

bears the burden of establishing the privilege applies.15 To meet its burden, under Fed. R.

Civ. P. 26(b)(5)(A), the objecting party must describe in detail the information it deems

protected, and must provide precise reasons for its objection.16

       Generally, the withholding party makes this showing by submitting a privilege log.

The contents of a privilege log vary, but courts in the District of Kansas commonly require

a privilege log to include certain information.17 The objecting party must provide enough

information in the privilege log to enable the other party, and the Court, to assess each


14
   Speed Trac Techs, 2008 WL 2309011, at *5.
15
   Schmitz, 2011 WL 1627010, at *7-*8 (internal citations omitted).
16
    Id. (quoting Nat'l Union Fire Ins. Co. v. Midland Bancor, Inc., 159 F.R.D. 562, 567 (D. Kan.
1994) (other internal citations omitted)).
17
   Id. (citing In re Universal Serv. Fund Tel. Billing Practices Litig., 232 F.R.D. 669, 673 (D. Kan.
2005) (internal citations omitted)) (outlining the items normally included in a privilege log,
including : (1) A description of the document explaining whether the document is a memorandum,
letter, e-mail, etc.; (2) The date upon which the document was prepared; (3) The date of the
document (if different from # 2); (4) The identity of the person(s) who prepared the document; (5)
The identity of the person(s) for whom the document was prepared, as well as the identities of
those to whom the document and copies of the document were directed, including an evidentiary
showing based on competent evidence supporting any assertion that the document was created
under the supervision of an attorney; (6) The purpose of preparing the document, including an
evidentiary showing, based on competent evidence, “supporting any assertion that the document
was prepared in the course of adversarial litigation or in anticipation of a threat of adversarial
litigation that was real and imminent;” a similar evidentiary showing that the subject of
communications within the document relates to seeking or giving legal advice; and a showing,
again based on competent evidence, “that the documents do not contain or incorporate non-
privileged underlying facts;” (7) The number of pages of the document; (8) The party's basis for
withholding discovery of the document (i.e., the specific privilege or protection being asserted);
and (9) Any other pertinent information necessary to establish the elements of each asserted
privilege.).


                                                 8
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 9 of 20




element of the privilege and determine its applicability.18 Mere conclusions are insufficient,

and a failure to provide supporting details in the privilege log may result in denial of the

privilege.19

       C.      Timing of Plaintiff’s Motion / Waiver

       Defendant argues Plaintiff’s motion should be summarily denied because it is

untimely under D. Kan. Rule 37.1. This rule requires “[a]ny motion to compel discovery

[to] be filed and served within 30 days of the default or service of the response, answer, or

objection that is the subject of the motion, unless the court extends the time for filing such

motion for good cause. Otherwise, the objection to the default, response, answer, or

objection is waived.” “Good cause exists if the moving party shows it acted diligently in

attempting to resolve the discovery dispute at issue.”20

       Because Defendant’s discovery responses were served on September 30, 2020, and

Plaintiff’s motion was filed December 9, 2020, Defendant’s point is well-taken, and the

motion is technically out of time. However, the parties were clearly conferring regarding

the disputed responses and Defendant’s last supplemental response was November 16,

2020. (ECF No. 21 at 4 ¶ 16.) Although Plaintiff’s motion may be technically out of time,

Plaintiff was relying upon Defendant’s supplementation prior to filing her motion, which




18
   See Fed. R. Civ. P. 26(b)(5)(A)(i)-(ii); Schmitz, 2011 WL 1627010, at *8 (citing McCoo v.
Denny's Inc., 192 F.R.D. 675, 680 (D. Kan. 2000) (other internal citations omitted)).
19
   See Schmitz, 2011 WL 1627010, at *8 (internal citations omitted).
20
   Ad Astra Recovery Servs., Inc. v. Heath, No. 18-1145-JWB-ADM, 2020 WL 5057482, at *7 (D.
Kan. Sept. 2, 2020).


                                              9
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 10 of 20




she filed only three weeks following Defendant’s November 16 supplement. 21 The Court

finds good cause exists to extend the time such that the Court may address the dispute on

its merits and expedite this litigation as efficiently as possible.22

       D.     Waiver of Privilege

       Plaintiff contends Defendant waived any privilege objections by failing to submit a

privilege log with its responses. (ECF No. 21 at 10-11.) Defendant maintains the only

claims of privilege stated in its responses relate to communications between it and its

counsel occurring after this lawsuit was filed; therefore, these communications are

presumptively privileged, and providing a log for these types of communications is unduly

burdensome. Defendant provides no authority for this assertion.

       Although “withholding materials without the notice required by Rule 26(b)(5)(A)

‘is contrary to the rule, subjects the party to sanctions under Rule 37(b)(2), and may be

viewed as a waiver of the privilege,’” such a waiver is not automatic.23 “Waiver is a harsh

sanction, reserved only in cases of unjustified delay.”24 “[C]ourts have reserved such a

penalty for only those cases where the offending party committed unjustified delay in




21
   See Kankam v. Univ. of Kan. Hosp. Auth., No. 07-2554-EFM, 2009 WL 211946, at *2 (D. Kan.
Jan. 26, 2009). “[C]ourts in this District have allowed untimely motions to compel . . . when the
moving party had relied on the opposing party’s false assurances of compliance.” (internal
citations omitted).
22
   See id. (“The rationale of D. Kan. Rule 37.1(b) is to ensure the court can address discovery
disputes while they are still fresh, and in turn expedite litigation.”).
23
   Gray v. Conner Indus., Inc., No. 20-1037-TC-GEB, 2021 WL 663203, at *4 (D. Kan. Feb. 19,
2021) (citing Quality Time, Inc. 2012 WL 5499555 at *2).
24
   Thanh Mai v. CSAA Fire & Cas. Ins. Co., No. 6:20-CV-1130-JWL-TJJ, 2020 WL 6708650, at
*3 (D. Kan. Nov. 16, 2020).


                                               10
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 11 of 20




responding to discovery.”25 “Minor procedural violations, good faith attempts at

compliance and other such mitigating circumstances bear against finding waiver.”26

       Here, the Court previously discussed the anticipated limited scope of the discovery

with the parties during the scheduling conference, and finds Defendant had sufficient

concerns with the scope of discovery at this early stage. Therefore, the Court finds no

unjustified delay in this instance which would justify the harsh sanction of waiver, and

does not find waiver of privilege at this stage of the litigation.

       Further, during the April 29 conference, defense counsel confirmed it possessed no

documents upon which to assert privilege aside from post-suit communication between

client and counsel, and asserted the privilege objection in an abundance of caution. Taking

counsel at his word as an officer of the Court, no privilege log is ordered produced.

However, in light of the supplementation ordered below, the Court does expect Defendant

to produce any necessary log for items it might later discover as part of its supplementation.

Additionally, the parties are encouraged to confer regarding pretrial agreements (such as

the Susman Agreements, as one example),27 which may result in an understanding of




25
   White v. Graceland Coll. Ctr. for Pro. Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d 1250,
1266 (D. Kan. 2008) (citing Sprint Commc'ns, 2007 WL 1347754, at *2; Heavin v. Owens–
Corning Fiberglass, No. 02–2572–KHV–DJW, 2004 WL 316072, at *2 (D.Kan. Feb. 3, 2004)).
26
   Id. (citing Sprint Commc'ns, 2007 WL 1347754, at *2 (citing First Sav. Bank, F.S.B. v. First
Bank Sys., Inc., 902 F. Supp. 1356, 1361–63 (D.Kan.1995), rev'd on other grounds, 101 F.3d 645
(10th Cir.1996))).
27
     See, e.g., https://trialbyagreement.com/pretrial-agreements/10-pretrial-agreements-with-
opposing-counsel/.


                                              11
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 12 of 20




whether communications with counsel after case filing are presumptively non-discoverable

and not required to be logged.28

       E.      Disputed Requests

       Plaintiff primarily seeks to compel Defendant’s responses to seven of her 42

requests, including two Interrogatories (“Interrog.”) Nos. 6 and 8, and five Requests for

Production (“RFPs”) Nos. 1, 3, and 5-7.

               1.      Plaintiff’s Interrog. No. 6

       Plaintiff’s Interrog. No. 6 asks Defendant to identify all communications between

Defendant and any third party related to Plaintiff’s account, including who the

communication occurred between and the date, time, and type of communication. (ECF

No. 21 at 6.) Defendant objected on the basis of relevance, and also noted this request seeks

communications between Defendant and its counsel, which are privileged. Defendant only

agreed to a scope of discovery which includes “letters sent to Plaintiff and information

related to the accrual of interest on Plaintiff’s account.” (ECF No. 21 at 6-7.)

               2.      Plaintiff’s Interrog. No. 8

       Plaintiff’s Interrog. No. 8 asks Defendant to identify all agreements between

Defendant, the collection agency, and the creditor who owned or originated Plaintiff’s

account by “providing the date of the initial agreement and identifying the terms and/or

conditions pursuant to which Defendant sought to collect Plaintiff’s account.” (ECF No.



28
  Such agreements are usually noted in the parties’ planning report and/or any Protective Order.
However, there has been no Prtoective Order filed in this matter; the parties did not address this in
their Planning Report, and the Court did not yet set a full schedule as noted in Section I.


                                                 12
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 13 of 20




21 at 7.) Defendant repeated its objection on relevance and again noted it would produce

“letters sent to Plaintiff and information related to the accrual of interest on Plaintiff’s

account.” (Id.)

               3.     Plaintiff’s RFP No. 1

         RFP No. 1 asks Defendant to produce “any and all ‘account notes’” as defined in

Plaintiff’s requests, which generally refers to any documents or data generated by

Defendant to document its communications with Plaintiff or any third party related to the

collection of Plaintiff’s debt. (Id. at 7, n.1.) Defendant repeats its objections to relevance

and again states it will produce letters and information related to the accrual of interest. (Id.

at 7.)

               4.     Plaintiff’s RFP No. 3

         RFP No. 3 asks Defendant to produce “all documents Defendant sent to or received

from any other person” or entity which mentions Plaintiff or is related to the collection on

Plaintiff’s account. (ECF No. 21 at 7.) Defendant repeats its relevancy objection, adds an

objection on the basis of both work product and attorney-client privilege, and repeats it

“will produce letters sent to Plaintiff and information related to the accrual of interest on

Plaintiff’s account.” (ECF No. 21 at 7-8.)

               5.     Plaintiff’s RFP No. 5

         Similar to RFP No. 3, Plaintiff’s RFP No. 5 asks Defendant to produce all

“recordings, copies, transcriptions, or productions, or other documents fixated in any

medium, of communications or conversations, or attempted communications or

conversations, between Defendant and any other person related to Plaintiff’s account.”


                                               13
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 14 of 20




Defendant repeats its objections to RFP No. 3, on the bases of relevance, privilege, and

repeats what it plans to produce based upon the limited scope of this case. (ECF No. 21 at

8.)

              6.     Plaintiff’s RFP No. 6

       Plaintiff’s RFP No. 6 seeks all documents related to Plaintiff’s account, including

any document which contain Plaintiff’s personal identifiers (name, address, telephone

number, account number, and the like). (ECF No. 21 at 8, emphasis added.) Defendant

repeats the same objections as to RFP Nos. 3 and 5, on the bases of relevance and privilege,

and repeats what it plans to produce.

              7.     Plaintiff’s RFP No. 7

       RFP No. 7 asks Defendant to provide “all documents” related to any agreements

made by Defendant related to the collection of Plaintiff’s account, including any agreement

with the originator/creditor of the debt and any credit reporting agencies. Defendant repeats

its objections as to RFP Nos. 3, 5 and 6, on the bases of relevance and privilege, and repeats

what it plans to produce.

       F.     Discussion

       Despite the differences between the requests, each can be analyzed on the common

arguments of both parties. The overarching shared issue is: Plaintiff seeks broad discovery

without adherence to the parties’ prior agreement and this Court’s previous understanding

of the current breadth of discovery. Likewise, Defendant’s responses to all disputed

requests are consistent—it argues “The narrow legal claim in this case is not whether

interest was accruing, but whether the FDCPA required Defendant to inform Plaintiff that


                                             14
        Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 15 of 20




her balance may increase after the date of the letter.” (Def.’s Resp., ECF No. 27 at 8.)

Defendant claims the discovery Plaintiff seeks is neither “minimal” as previously agreed

and ordered by the Scheduling Order, nor relevant to the narrow legal issue presented by

the Complaint.

          Defendant is correct—Plaintiff’s Complaint is focused on the letters Defendant

mailed to Plaintiff, and whether each letter was misleading and “failed to meaningfully

convey the amount of the debt.” (Compl., ECF No. 1 at 5.) However, although Count I of

the Complaint claims a violation of 15 U.S.C. § 1692e(2)(A) regarding misrepresenting the

character, amount, or legal status of any debt, Count II of the Complaint claims a violation

of 15 U.S.C. § 1692e(10)—the “catchall” provision of the FDCPA which includes any

false representation made during collection of a debt. And, discovery is broad.

          Plaintiff argues the discovery sought is relevant not only to her claims but to her

damages, as the FDCPA includes the “frequency and persistence of noncompliance” as a

factor to consider in determination of statutory damages. (ECF No. 21 at 9.29) She contends

her FDCPA claims “revolve around the balance of the debt, including Defendant’s

representations” of the debt to other persons or entities. (ECF No. 21 at 9.) She also claims

other issues exist in this case, regardless of Defendant’s requirement to include a specific

disclosure in its letters; for example, whether the August 2, 2019 letter failed to identify

the correct balance (ECF No. 30 at 5). She also maintains Defendant asserts a “bona fide




29
     Pl.’s Mem., ECF No. 21 at 9 (citing 15 U.S.C. § 1692k(b)(1)).


                                                 15
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 16 of 20




error” defense under the FDCPA,30 which should entitle her to discovery on that issue. (Id.;

see Answer, ECF No. 7 at 6 ¶1.)

       The bona fide error defense requires defendant to show, by a preponderance of

evidence, that the violation was unintentional and resulted from a bona fide error,

“notwithstanding the maintenance of procedures reasonably adapted to avoid any such

error.”31 This defense then requires Defendant to show evidence of the procedures it had

in place to prevent errors, which would extend outside the narrow parameters previously

agreed by the parties.

       Because discovery is broad, and it appears the discovery Plaintiff seeks is at least

minimally related to the claims and defenses of the parties, the Court will permit Plaintiff’s

discovery. To this extent, Plaintiff’s motion to compel is GRANTED. Defendant must

supplement its responses to the above requests (Interrog. Nos. 6 and 8; and RFPs Nos. 1,

3, 5, 6 and 7) no later than May 12, 2021.

       G.      Other Requests

       Although Plaintiff did not specifically restate other requests with which she takes

issue, aside from those outlined above, she mentions Defendant’s responses to Interrogs.

Nos. 10-13 and 17-18 in her initial briefing. (See ECF No. 21 at 11-12.) Plaintiff claims



30
   Johnson v. Riddle, 443 F.3d 723, 727 (10th Cir. 2006) (“The bona fide error defense is an
affirmative defense that insulates debt collectors from liability even when they have violated the
FDCPA. Specifically, the bona fide error provision provides that: ‘A debt collector may not be
held liable in any action brought under this subchapter if the debt collector shows by a
preponderance of evidence that the violation was not intentional and resulted from a bona fide
error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.’
15 U.S.C. § 1692k(c).”)
31
   Id.


                                               16
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 17 of 20




although Defendant responded by producing documents, the documents are non-responsive

and the production “makes clear other responsive documents exist in Defendant’s

possession.” And Plaintiff argues Defendant fails to provide any facts in response to

Interrog. No. 17, which asks it to state the principal facts upon which it relies for each of

its affirmative defenses. (ECF No. 21 at 12-13.)

       During discussion at the April 29 hearing, it was clear Defendant took a singular

approach to answering all Plaintiff’s requests: the parties had a minimal discovery

agreement and anything viewed as outside the scope of the agreement was too broad. As

discussed during the conference, the Court finds the parties have not yet adequately

conferred on Interrogs. Nos. 10-13 and 17-18. Therefore, the Court withholds any other

rulings on these requests but does anticipate the parties will confer and act accordingly

with the Court’s other rulings herein.

       Likewise, Plaintiff is cautioned—although her own discovery responses are not the

topic of the pending motion, the Court is concerned by Plaintiff’s refusal to answer

Defendant’s discovery requests. Plaintiff objected the requests seek information “not

relevant . . . [and] has no bearing on whether Defendant’s July 2, 2019 and August 2, 2019

letters violated the FDCPA by failing to disclose that interest was accruing on the alleged

debt.” (See ECF No. 27, Ex. 2.) The Court is, quite frankly, bewildered how Plaintiff

justifies this response, while herself seeking such broad discovery. During the April 29

hearing, Plaintiff’s counsel represented she has since supplemented her requests, which the

Court appreciates. Again, the parties are encouraged to fully and continuously confer

regarding any such future disputes.


                                             17
       Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 18 of 20




        If issues remain unresolved after the parties have complied with the Ameet and

confer@ requirements applicable to discovery-related motions under Fed. R. Civ. P. 37(a)(1)

and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such

a motion. But such a conference is not mandatory.

        For purposes of complying with the “meet and confer” requirements, the Court

construes the term “confer” to require more than mere email communication. The parties,

in person and/or through counsel, shall have verbal communications with each other; that

is, they must first actually talk with each other, and listen to each other, regarding their

discovery disputes, and then contact the Court for a discovery conference, before filing a

motion to compel or similarly related discovery motion.

III.    Fees

        As part of her motion, Plaintiff asks the Court to order Defendant to pay Plaintiff’s

reasonable expenses, including attorney’s fees, spent to obtain the discovery sought.

Plaintiff maintains she made “several good-faith attempts to obtain discovery without this

Court’s intervention” and Defendant’s failure to provide the discovery was not

substantially justified. (ECF No. 21 at 13-14.)

        Although the Court grants Plaintiff’s motion in large part, at this juncture, the Court

finds the award of expenses inappropriate under Fed. R. Civ. P. 37(a)(5)(A)(ii) and (iii).

Although Plaintiff contends Defendant’s “nondisclosures and objections were not

substantially justified” (ECF No. 21 at 14), the Court disagrees. While Defendant will be

required to respond, the Court does not find Defendant's arguments to be wholly without


                                              18
      Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 19 of 20




merit, particularly in light of the prior scheduling conference and Scheduling Order and the

perceived agreements of counsel. Given these prior discussions, the Court finds

Defendant’s hesitation to engage in full-blown discovery was substantially justified.

       Under these circumstances, the Court finds an award of expenses unjust, and

declines to award fees; therefore, in this respect, Plaintiff’s motion is DENIED.

IV.    Schedule

       As part of the August 14, 2020 scheduling conference, only minimal deadlines were

established given the anticipated early dispositive motions. (See Sched. Order, ECF No.

13.) After discussion at the April 29, 2021 conference, the Court determines a full schedule

is necessary in this case to move this case along efficiently. Therefore, the schedule is

revised as follows:

                        SUMMARY OF DEADLINES AND SETTINGS

                                Event                                   Deadline/Setting
  Supplementation of initial disclosures                      Per rule and 40 days prior to
                                                              discovery close
  Motions to amend                                            5/21/21
  All discovery completed                                     6/18/21
  Proposed pretrial order due                                 7/6/21
  Pretrial conference                                         7/13/21 @ 3:00 p.m.
  All other potentially dispositive motions (e.g., summary    7/30/21
  judgment) and motions challenging admissibility of expert
  testimony
  Jury Trial in Kansas City; ETT: 2-3 days.                   To be set at pretrial conference




                                                  19
     Case 2:20-cv-02205-HLT-GEB Document 33 Filed 05/03/21 Page 20 of 20




       Following discussions during the conference, the parties are relieved from any

mediation deadlines at this time. This scheduling order will not be modified except by leave

of Court upon a showing of good cause.

V.     Conclusion

       Therefore, for the reasons discussed in the April 29, 2021 hearing and as set forth

herein, in the Court’s discretion, Plaintiff’s Motion to Compel Discovery (ECF No. 20) is

GRANTED in part and DENIED in part. Defendant must supplement its responses to

Plaintiff’s discovery requests as ordered no later than May 12, 2021. The schedule is

amended as noted.


       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 3rd day of May, 2021.


                                                 s/ Gwynne E. Birzer
                                                 GWYNNE E. BIRZER
                                                 United States Magistrate Judge




                                            20
